i          i        i                                                                           i        i       i




                                    MEMORANDUM OPINION


                                             No. 04-09-00391-CR

                                  IN RE Roy Louis SMITHWICK, JR.

                                      Original Mandamus Proceeding1


PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 15, 2009

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On June 30, 2009, relator Roy Louis Smithwick, Jr. filed a petition for writ of mandamus,

seeking to compel the trial court to rule on his motion for DNA testing. However, on July 8, 2009,

the trial court signed an order denying relator’s motion for DNA testing. Therefore, we DENY the

petition for writ of mandamus as MOOT.

                                                                       PER CURIAM

DO NOT PUBLISH




           … This proceeding arises out of Cause No. 1992-CRA-00041, styled State of Texas v. Roy L. Smithwick, Jr.,
           1

filed in the 49th Judicial District Court, W ebb County, Texas, the Honorable Jose A. Lopez presiding.